Judgment and orders reversed on the law and the facts, and a new trial granted, costs to appellant to abide the event, on the ground that the verdict is against the. weight of evidence on the question of damages, which are excessive, unless within ten days from the entry of the order herein and service of a copy thereof upon the attorney for the respondent, the respondent stipulates to reduce the verdict to the sum of $2,500, in which event the judgment as so modified and the orders are unanimously *789affirmed, without costs. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.